DETAILED ACTION
RE: Kobayashi et al.
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Applicant’s response filed on 11/11/2021 is acknowledged. Claims 21-32 are pending.  Claims 1-20 are canceled. Claims 21, 22, 25 and 27-31 have been amended.
3.	Claims 21-32 are under examination.

Information Disclosure Statement
4.	The information disclosure statements (IDS) filed on 8/5/2021, 11/10/2021 and 11/18/2021 have been considered.  

Objections Withdrawn
5.	The objection to the disclosure for containing an embedded hyperlink and/or other form of browser-executable code is withdrawn in view of applicant’s amendment to the specification.
6.	The objection to the specification for the use of improperly demarcated trademarks is withdrawn in view of applicant’s amendment to the specification.
7.	The objection to claims 22, 25 and 31 because of informalities is withdrawn in view of applicant’s amendment to the claims.

Rejections Withdrawn



9.	The rejection of claim 30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for “an anti-CTLA4 antibody or analogs or derivatives thereof” is withdrawn in view of applicant’s amendment to the claim.
10.	The rejection of claims 21-32 on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8,524,239, in view of Derynck et al. (US 2006/0188509A1, pub. date: 8/24/2006) is withdrawn in view of applicant’s submission of a terminal disclaimer.
11.	The rejection of claims 21-32 on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,358,306 is withdrawn in view of applicant’s submission of a terminal disclaimer.
12.	The provisional rejection of claims 21-32 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 11-14, 16-17, 19, 21, 23, 25-26 and 28-32 of copending Application No. 17/040,426 (reference application), in view of Derynck et al. (US 2006/0188509A1, pub. date: 8/24/2006) is withdrawn in view of applicant’s submission of a terminal disclaimer.

Rejections Maintained
Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


14.	Claims 21-32 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,537,641, in view of Derynck et al. (US 2006/0188509A1, pub. date: 8/24/2006).
The response states that the granted claims of U.S. Patent No. 10,537,641 do not encompass phototoxic pharmaceutical compositions comprising pertuzumab-IR700 molecules. Instead, the compositions and combinations claimed in U.S. Patent No. 10,537,641 include completely different therapeutic antibodies that target a different antigen (HER1), in the conjugates. Thus, the instant claims are not anticipated by, or would not have been obvious over the claims in U.S. Patent No. 10,537,641. The response states that while the specification of U.S. Patent No. 10,537,641 provides broad description about tumor-specific proteins, the patent claims recite a phototoxic conjugate containing an antibody that targets HER1 and do not read on a phototoxic conjugate containing pertuzumab. Thus, to consider the broader teachings would be using the disclosure of the patent as prior art, which it is not. Further, pertuzumab is not 
	Applicant’s arguments have been carefully considered but are not persuasive. The examiner did not use the disclosure of the patent to make the rejection. Both HER1 and HER2 are cell surface proteins expressed on cancer cells as evidenced by the  teachings of Derynck ([0319] and [0322]). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made and one would have been motivated to substitute the anti-HER2 antibody pertuzumab for the anti-HER1 antibody in the IR700 conjugate of the claims of the patent for the purpose of delivering IR700 molecule to HER2 expressing cancer. The substitution of one known element (an anti-HER2 antibody pertuzumab) for another (an anti-HER1 antibody) would have yielded predictable results to one of ordinary skill in the art at the time of invention. One of ordinary skill in the art would have had a reasonable expectation of success because the claims of the patent discloses an anti-HER1 antibody conjugated to IR700, and Derynck teaches methods of making an immunoconjugate comprising pertuzumab or an antigen binding fragment thereof ([0267]). 


s 21-32 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,538,590, in view of Derynck et al. (US 2006/0188509A1, pub. date: 8/24/2006).
The response stats that the compositions and combinations claimed in U.S. Patent No. 10,538,590 include completely different therapeutic antibodies, namely panitumumab, trastuzumab and J591 in the conjugates. Similar to the reasons set forth above regarding pertuzumab and anti-HER1 antibodies, panitumumab, trastuzumab, or J591 and pertuzumab are not the same thing nor read on the same thing. Further, pertuzumab is not an obvious variant of panitumumab, trastuzumab, or J591, as they do not bind the same proteins. In addition, the instant claims do not contravene the policy rationale for non-statutory double patenting, which is to prevent the unjustified or improper timewise extension of the right to exclude granted by a patent. The instant claims do not overlap with the scope of the claims of U.S. Patent No. 10,538,590, as the instant claims are directed to conjugates containing completely different antibodies (pertuzumab instead of panitumumab, trastuzumab or J591), and there would be no unjustified or timewise extension of the rights of the claims of U.S. Patent No. 10,538,590. At least for these reasons, the instant claims are patentably distinct from the claims of U.S. Patent No. 10,538,590, and the non-statutory double patenting rejection should be withdrawn. 
	Applicant’s arguments have been carefully considered but are not persuasive. 
Claims 1-11 of U.S. Patent No. 10,538,590 disclose a phototoxic pharmaceutical composition for the treatment of a cancer expressing HER1, HER2 or PMSA, comprising: a phototoxic conjugate comprising an IR700 molecule conjugated to an Trastuzumab, and J591 or an antigen binding fragment thereof, and a pharmaceutical carrier. Both trastuzumab and pertuzumab are anti-HER2 antibodies which bind to HER2 overexpressed on tumor cells as evidenced by Derynck ([0009], [0078] and [0319]). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made and one would have been motivated to substitute the anti-HER2 antibody pertuzumab for the anti-HER2 antibody trastuzumab in the IR700 conjugate of the claims of the patent for the purpose of delivering IR700 molecule to HER2 expressing cancer. The substitution of one known element (anti-HER2 antibody pertuzumab) for another (anti-HER2 antibody trastuzumab) would have yielded predictable results to one of ordinary skill in the art at the time of invention. One of ordinary skill in the art would have had a reasonable expectation of success because the claims of the patent discloses an anti-HER2 antibody conjugated to IR700, and Derynck teaches methods of making an immunoconjugate comprising pertuzumab or an antigen binding fragment thereof ([0267]). 

16.	Claims 21-32 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-27 of copending Application No. 16/695,674 (reference application), in view of Derynck et al. (US 2006/0188509A1, pub. date: 8/24/2006).
The response states that the compositions and combinations claimed in copending App. No. 16/695,674 include completely different therapeutic antibodies that 
Applicant’s arguments have been carefully considered but are not persuasive. Both CD25 and HER2 are cell surface proteins expressed on cancer cells as evidenced by the claims of the copending application and the teachings of Derynck ([0078] and [0319]). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made and one would have been motivated to substitute the anti-HER2 antibody pertuzumab for the anti-CD25 antibody in the IR700 conjugate of the claims of the copending application for the purpose of delivering IR700 molecule to HER2 expressing cancer. The substitution of one known element (anti-HER2 antibody 

17.	Claims 21-32 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/026,724 (reference application), in view of Derynck et al. (US 2006/0188509A1, pub. date: 8/24/2006).
The response states that the claims in copending App. No. 17/026,724 are in fact directed to methods, such as a method of removing a target from a sample or a method of removing or detecting a target from a sample that involves generating hydrophobic IR700 molecule conjugate-target complex and aggregates comprising such complexes. The targets to be removed include a protein, peptide, lectin, carbohydrate, metal, nucleic acid molecule, recreational drug, small organic molecule, pathogen, or spore, and targets to be detected include a protein, peptide, lectin, carbohydrate, metal, nucleic acid molecule, small organic molecule, recreational drug, pathogen, spore, or cell. Similar to the reasons set forth above, the methods of the claims in copending App. No. 17/026,724 are completely different from the claimed phototoxic conjugates. Further, phototoxic pertuzumab-IR700 conjugates are not obvious variants of the methods as recited in the claims of copending App. No. 17/026,724, as the methods of SLR:dm 11/11/21 6919519 E-205-2010-2-US-20 Attorney Reference Number 4239-85538-24Application Number 16/694,761IR700 conjugates, and there would be no unjustified or timewise extension of the rights of the claims of copending App. No. 17/026,724. At least for these reasons, the instant claims are patentably distinct from the claims of copending App. No. 17/026,724, and the non-statutory double patenting rejection should be withdrawn. 
Applicant’s arguments have been carefully considered but are not persuasive. 
Claims 1-30 of copending Application No. 17/026,724 (reference application) disclose a method of removing a target from a subject, comprising administering to the subject an IR700-antibody conjugate, wherein the target is a tumor cell, a breast cancer cell. Therefore, the claims of the copending applicant suggest to make/use an IR700-antibody conjugate comprising an antibody which binds to a breast cancer cell. Derynck teaches that pertuzumab binds to HER2 which is cell surface protein expressed on breast cancer cells ([0078] and [0319]). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to make a IR700-antibody conjugate comprising pertuzumab or an antigen binding fragment thereof for purpose of removing breast cancer cells in view of Derynck. One of ordinary skill in the art would . 

Conclusion
18.	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HONG SANG/Primary Examiner, Art Unit 1643